    Case 18-27417           Doc 218   Filed 08/29/19 Entered 08/29/19 11:10:55   Desc Main
                                       Document     Page 1 of 13

This order is SIGNED.


Dated: August 29, 2019
                                                 JOEL T. MARKER
                                               U.S. Bankruptcy Judge




   Submitted by:

   FOX LAW CORPORATION
   Steven R. Fox, CBN 138808
   W. Sloan Youkstetter, CBN 296681
   17835 Ventura Boulevard, Suite 306
   Encino, California 91316
   (818) 774-3545: Facsimile (818) 774-3707

   Jeffrey L. Trousdale (14814)
   Cohne Kinghorn, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, Utah 84111
   Telephone: (801) 363-4300
   Facsimile: (801) 363-4378

   Attorneys for Debtor-in-Possession


                           IN THE UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF UTAH, NORTHERN DIVISION


    In re                                                 Bankruptcy No. 18-27417

    Sunplay Pools and Spas Superstore, Inc.,                     Chapter 11
    a Utah Corporation,

                        Debtor.


                        FINDINGS AND CONCLUSIONS REGARDING DEBTOR’S
                                   PLAN OF REORGANIZATION


            The Court conducted a hearing on August 20, 2019, at 10:00 a.m. (the

   “Confirmation Hearing”) to consider confirmation of the Debtor’s Chapter 11 Plan of
   {00450815.DOC / 5}
    Case 18-27417    Doc 218     Filed 08/29/19 Entered 08/29/19 11:10:55           Desc Main
                                  Document     Page 2 of 13




Reorganization dated June 24, 2019, [Docket No. 187] (the “Plan”) filed by Sunplay

Pools and Spas Superstore, Inc., (the “Debtor”). Steven R. Fox and Jeffrey Trousdale

appeared at the hearing on behalf of the Debtor and other appearances were noted on

the record.

         Based upon the evidence received at the Confirmation Hearing, the Debtor’s

Memorandum in Support of Plan Confirmation [Docket No. 207], the Declaration of John

Olson in Support of Confirmation of the Plan [Docket No. 213], the Objections filed by

JP Morgan Chase Bank, N.A. [Docket Nos’ 204 and 205] and by Dawyan LLC [Docket

No. 202], the other papers filed concerning the Plan, the statements of counsel, and

other matters of record, having inquired into the legal sufficiency of the evidence

adduced, and good cause appearing, THE COURT HEREBY FINDS AND

CONCLUDES1 as follows:

     A. Exclusive Jurisdiction; Venue; Core Proceeding. This Court has jurisdiction over

         the Bankruptcy Case2 pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper

         pursuant to 28 U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core

         proceeding under 28 U.S.C. § 157(b)(2), and this Court has exclusive jurisdiction

         to determine whether the Plan complies with the applicable provisions of the

         Bankruptcy Code and should be confirmed.

     B. Judicial Notice. This Court takes judicial notice of the docket of the Bankruptcy

         Case maintained by the Bankruptcy Court, including, without limitation, all

         pleadings, papers and other documents filed, all orders entered, and the


1
  Findings of fact shall be construed as conclusions of law and conclusions of law shall be
construed as findings of fact when appropriate. See Fed. R. Bankr. Pro. 7052.
2
  Capitalized terms used but not otherwise defined herein are defined in the Plan.
{00450815.DOC / 5}
    Case 18-27417    Doc 218     Filed 08/29/19 Entered 08/29/19 11:10:55         Desc Main
                                  Document     Page 3 of 13




         transcripts of, and all minute entries on the docket indicating the evidence and

         arguments made, proffered or adduced at the hearings held before the Court

         during the pendency of the Bankruptcy Case.

     C. Transmittal and Mailing of Materials; Notice. All due, adequate, and sufficient

         notices of the Plan, the Confirmation Hearing, and the deadlines for voting on

         and filing objections to the Plan, were given to all known holders of Claims and

         Interests in accordance with the Bankruptcy Rules. The Disclosure Statement,

         Plan, and relevant ballots were transmitted and served in substantial compliance

         with the Bankruptcy Rules upon Creditors and Interest Holders entitled to vote on

         the Plan, and such transmittal and service were adequate and sufficient. No

         other or further notice of the Plan or Confirmation Hearing is or shall be required.

     D. Solicitation. The solicitation of votes for acceptance or rejection of the Plan

         complied with §§ 1125 and 1126,3 Bankruptcy Rules 3017 and 3018, all other

         applicable provisions of the Bankruptcy Code, and all other rules, laws, and

         regulations. Based on the record before the Court in the Bankruptcy Case, the

         Debtor has acted in “good faith” within the meaning of § 1125 and is entitled to

         the protections afforded by § 1125(e).

     E. Distribution. All procedures used to distribute the solicitation materials to the

         applicable holders of Claims and to tabulate the ballots were fair and conducted

         in accordance with the Bankruptcy Code, the Bankruptcy Rules, the local rules of

         the Bankruptcy Court, and all other rules, laws, and regulations.



3
 Unless otherwise provided, all references to statutory sections in these Findings and
Conclusions using the section symbol “§” are to the relevant sections of the Bankruptcy Code.
{00450815.DOC / 5}
 Case 18-27417        Doc 218    Filed 08/29/19 Entered 08/29/19 11:10:55        Desc Main
                                  Document     Page 4 of 13




    F. Creditors’ and Interest Holders’ Acceptance of Plan. The Plan establishes 12

         Classes of Claims and 1 Class of Equity Interests. Every class either accepted

         the Plan by affirmative vote or did not timely vote. Two separate written

         Objections were filed by JP Morgan Chase Bank, N.A. (“Chase”) with respect to

         its claims in Classes 2 and 3. Chase did not cast ballots in Classes 2 and 3. As

         announced on the record at the Confirmation Hearing, Chase withdrew its

         objections to the Plan, provided that the Confirmation Order includes a provision

         that Chase’s Class 2 claim shall be paid a total amount of $444,012.21 for the

         duration of the Plan. Dawyan LLC, as a member of Class 11, the unsecured

         class, objected to confirmation of the Plan but creditors in that class voted to

         accept the Plan in requisite number and dollar amount. Pursuant to a stipulation

         with the Debtor, as announced at the hearing, Dawyan LLC withdrew its

         objection to the Plan. Accordingly, all Classes of Claims and Interests have

         accepted the Plan.

    G. Untimely Filed Ballots. As reflected in the Ballot Summary for Debtor, Sunplay

         Pools and Spas Superstore, Inc’s Plan of Reorganization [Docket No. 208] (the

         “Ballot Summary”), those creditors in Classes 1 and 5 filed late accepting

         ballots. Under In re Ruti-Sweetwater, Inc., 836 F.2d 1263, 1267-68 (10th Cir.

         1988), Classes 1 and 5 are deemed to accept the Plan, notwithstanding their late

         cast ballots. The Class 12 creditor, Sean Kunzler, cast a late rejecting ballot.

         Based upon the tardy ballot, Mr. Kunzler’s failure to object to the Plan, and Mr.

         Kunzler’s failure to appear at Confirmation Hearing, the Court finds that Mr.



{00450815.DOC / 5}
 Case 18-27417             Doc 218    Filed 08/29/19 Entered 08/29/19 11:10:55          Desc Main
                                       Document     Page 5 of 13




         Kunzler is deemed to accept the Plan pursuant to In re Ruti-Sweetwater, Inc.,

         836 F.2d 1263, 1267-68 (10th Cir. 1988).

    H. Plan Complies with Bankruptcy Code. The Plan complies with the applicable

         provisions of the Bankruptcy Code, thereby satisfying § 1129(a)(1).

            i.              Proper Classification. The Claims and Equity Interests placed in

                     each Class are substantially similar to other Claims and Equity Interests in

                     each such Class. The Plan properly classifies Claims and Equity

                     Interests. In addition to Administrative Expense Claims and Priority Tax

                     Claims, which are not classified under the Plan, the Plan designates

                     various separate Classes of Claims and Equity Interests based on

                     differences in their legal nature or priority. Further, valid business, factual

                     and legal reasons exist for separately classifying the various Classes of

                     Claims and Equity Interests under the Plan. Finally, the Classes do not

                     unfairly discriminate between holders of Claims or Equity Interests. Thus,

                     the Plan satisfies §§ 1122 and 1123(a)(1).

           ii.        Specify Unimpaired Classes. There are no unimpaired Classes under

                     the Plan. All Classes of Claims and Equity Interests are impaired. Thus §

                     1123(a)(2) is satisfied.

           iii.       Specify Treatment of Impaired Classes. Classes 1 through 11 are

                     designated as impaired under the Plan. Article IV of the Plan specifies the

                     treatment of the impaired Classes of Claims and Equity Interests, thereby

                     satisfying § 1123(a)(3).



{00450815.DOC / 5}
 Case 18-27417             Doc 218    Filed 08/29/19 Entered 08/29/19 11:10:55        Desc Main
                                       Document     Page 6 of 13




          iv.         No Discrimination. The Plan provides for the same treatment for each

                     Claim or Equity Interest in each respective Class unless the holder of a

                     particular Claim or Interest has agreed to less favorable treatment with

                     respect to such Claim or Interest, thereby satisfying § 1123(a)(4).

           v.         Implementation of Plan. The Plan provides adequate and proper means

                     for implementation of the Plan, thereby satisfying § 1123(a)(5). Among

                     other things, the Plan provides to distribute monies under the Plan.

                     (Article VI)

          vi.         Corporate Charter Provisions Inapplicable. Section 1123(a)(6) is

                     satisfied because the Plan provides for the inclusion in the Debtor’s

                     charter of a provision prohibiting the issuance of nonvoting equity

                     securities.

          vii.        Selection of Post-Confirmation Manager. The identity and affiliations of

                     the persons who will manage the Reorganized Debtor is disclosed in the

                     Disclosure Statement and the Plan. Further, provisions in the Plan

                     regarding the selection of the managing persons are consistent with the

                     interests of creditors and interest holders and with public policy. Thus, §

                     1123(a)(7) is satisfied.

         viii.        Payments from Future Income of the Debtor. The Debtor is not an

                     individual, and thus § 1123(a)(8) does not apply.

          ix.         Additional Plan Provisions. The Plan’s provisions are appropriate and

                     consistent with the applicable provisions of the Bankruptcy Code, thus

                     satisfying the requirements of § 1123(b).

{00450815.DOC / 5}
 Case 18-27417               Doc 218   Filed 08/29/19 Entered 08/29/19 11:10:55      Desc Main
                                        Document     Page 7 of 13




           x.         Bankruptcy Rule 3016(a). The Plan is dated and identifies the Debtor as

                     its proponent, thereby satisfying Bankruptcy Rule 3016(a).

    I. The Plan and the Proponent Complies with the Bankruptcy Code. The Plan

         complies with the applicable provisions of the Bankruptcy Code. Likewise, the

         Debtor has complied with the applicable provisions of the Bankruptcy Code.

         Thus, §§ 1129(a)(1) and (a)(2) are satisfied.

            i.        The Debtor is a proper proponent of the Plan under § 1121(c).

           ii.        The Debtor complied with the applicable provisions of the Bankruptcy

                     Code, including § 1125, the Bankruptcy Rules, and other orders of the

                     Court in transmitting the Plan, the Disclosure Statement, the ballots,

                     related documents and notices, and in soliciting and tabulating votes on

                     the Plan.

    J. Plan Proposed in Good Faith. The Plan is proposed in good faith and not by any

         means forbidden by law, and therefore complies with the requirements of

         § 1129(a)(3). In determining that the Plan has been proposed in good faith, the

         Court has examined the totality of the circumstances surrounding the filing of the

         Bankruptcy Case and the formulation of the Plan. Among other things, the Court

         finds:

                        i.   the Debtor filed the Bankruptcy Case, and proposed the Plan, for a

                             valid reorganizational purpose;

                        ii. neither the Bankruptcy Case nor the Plan were filed as a litigation

                             tactic or for delay;



{00450815.DOC / 5}
 Case 18-27417         Doc 218     Filed 08/29/19 Entered 08/29/19 11:10:55          Desc Main
                                    Document     Page 8 of 13




                     iii. the Debtor has been, and is, actively prosecuting its Bankruptcy

                        Case;

                     iv. the Debtor proposed the Plan with the legitimate and honest

                        purpose of, among other things, maximizing returns to creditors;

                     v. the Plan contemplates payment of Allowed Secured Claims to the

                        extent such claims are secured by assets of the Estate and the

                        Plan will pay a significant distribution to holders of Allowed

                        Unsecured Claims.

                     vi. the Debtor has sufficient funds on hand and from the operation of

                        its business to fully implement the Plan;

                     vii. this is not a case involving a single asset or single creditor;

                     viii. the Debtor has a reasonable possibility of successfully

                        implementing the Plan and making significant distributions to

                        holders of Allowed Claims; and

                     ix. the Plan is feasible and practical, and there is a reasonable

                        likelihood that the Plan will achieve its intended results, which are

                        consistent with the purposes of the Bankruptcy Code.

    K. Payments for Services or Costs and Expenses. Any payment made or to be

         made under the Plan for services or for costs and expenses in or in connection

         with this Case prior to the Effective Date, including all fees and expenses

         incurred by Professionals, has been approved by or is subject to the approval of

         the Court as reasonable, thereby satisfying § 1129(a)(4).



{00450815.DOC / 5}
 Case 18-27417        Doc 218    Filed 08/29/19 Entered 08/29/19 11:10:55        Desc Main
                                  Document     Page 9 of 13




    L. Manager of the Reorganized Debtor. The Plan and Disclosure Statement identify

         John Olson, the Debtor’s president, as the Reorganized Debtor’s management.

         Given the positive changes to the business that Mr. Olson oversaw during the

         chapter 11 case, his service as the post-Effective Date administrator of the

         Debtor’s Estate is consistent with the interests of the holders of Claims and

         Interests and with public policy. Therefore, the requirements of § 1129(a)(5) are

         satisfied.

    M. No Rate Changes. The Plan satisfies § 1129(a)(6) because the Plan does not

         provide for any change in rates over which a governmental regulatory

         commission has jurisdiction.

    N. Best Interests of Creditors Test. Classes 4 and 11 cast timely ballots accepting

         the Plan. The other classes did not vote, or they cast late ballots. Either creditors

         have accepted the Plan or they will receive or retain under Plan property of a

         value, as of the Plan’s Effective Date, that is not less than the amount that such

         holder would receive if the Debtor was liquidated under chapter 7 on the Effective

         Date. Therefore, the Plan satisfies § 1129(a)(7)(i) with respect to all Classes of

         Claims and Interests.

    O. Acceptance by All Classes. All Classes either voted to accept the Plan or did not

         timely cast ballots. With respect to the treatment of Classes 1 and 4 through 11,

         §1129(a)(8) is satisfied. With respect to Classes 2 and 3, Chase withdrew its

         previously filed objections, indicating its acceptance of the Plan. Therefore,

         § 1129(a)(8) is satisfied with respect to all Classes of Claims and Interests.



{00450815.DOC / 5}
 Case 18-27417        Doc 218     Filed 08/29/19 Entered 08/29/19 11:10:55         Desc Main
                                  Document      Page 10 of 13




    P. Treatment of Administrative Expense Claims and Priority Tax Claims. Except to

         the extent the holder of a particular claim agrees to a different treatment, the Plan

         specifies that Administrative Expense Claims (including professional

         compensation) and Priority Tax Claims will be paid as required by § 1129(a)(9).

         Dawyan, LLC, shall be granted an allowed Administrative Expense Claim of

         $7,500, which shall be paid on the Effective Date. The Plan satisfies

         § 1129(a)(9)’s requirements.

    Q. Acceptance by at Least One Impaired Class. Classes 4 and 11 affirmatively

         accepted the Plan. Classes 1 and 5 cast late filed ballots. Classes 6 through 10

         did not vote and are deemed to have accepted the Plan. Therefore, there is at

         least one impaired accepting Class, and § 1129(a)(10) is satisfied.

    R. Feasibility. The Plan is feasible and complies with § 1129(a)(11) as confirmation

         is unlikely to be followed by liquidation or the need for further financial

         reorganization of the Debtor. The Plan offers a reasonable prospect of success.

    S. Payment of Fees. All fees payable under 28 U.S.C. § 1930 have been paid or

         will be paid on or before the Effective Date pursuant to Section 2.2(b) of the Plan,

         thereby satisfying § 1129(a)(12).

    T. Continuation of Retiree Benefits. The Plan complies with § 1129(a)(13) as the

         Debtor has no obligation to pay retiree benefits subject to § 1114.

    U. No Domestic Support Obligations. The Debtor is not an individual and has no

         domestic support obligations. Section 1129(a)(14) is inapplicable.

    V. Projected Disposable Income. The Debtor is not an individual and thus the

         disposable income test of § 1129(a)(15) does not apply.

{00450815.DOC / 5}
 Case 18-27417       Doc 218     Filed 08/29/19 Entered 08/29/19 11:10:55       Desc Main
                                 Document      Page 11 of 13




    W. Transfers Will Comply with Non-bankruptcy Law. The Plan does not contemplate

         any transfers of assets other than to the Reorganized Debtor.

    X. Fair and Equitable; No Unfair Discrimination. Class 11, the Class of Unsecured

         Creditors, voted to accept the Plan, so compliance with § 1129(b) is not required.

         With respect to Class 4, it voted to accept the Plan thus compliance with §

         1129(b) is not required. Classes 1 and 5 cast late filed accepting ballots and

         Classes 6 through 10 did not cast ballots. As to Classes 1 and 5 and 6 through

         10, they are deemed to have accepted the Plan so compliance with § 1129(b) is

         not required. With respect to Classes 2 and 3 which objected to the Plan, Chase

         has withdrawn its objections to the Plan, and thus indicated its acceptance of the

         Plan, so compliance with § 1129(b) is not required.

    Y. New Value. Class 13, consisting of the Equity Interests of John Olson, has

         proposed to contribute sufficient “new value” under the Plan, such that John

         Olson is not retaining his Equity Interests “on account” of such interests. More

         specifically, John Olson’s “New Value” consists of (a) Olson’s forgiveness of the

         $85,000 “Olson Loan” that was approved by the Court under its Final Order

         Authorizing Debtor to Obtain Post-Petition Credit [Docket No. 89], and (b) his

         contribution of $70,000 in new monies as of the Effective Date. The Court finds

         that the New Value contributed by John Olson is necessary for the Debtor’s

         reorganization, and the contribution made by John Olson is substantial.

    Z. No Other Plan. No other chapter 11 plan is pending before the Court in this

         Bankruptcy Case, and so § 1129(c) does not apply.



{00450815.DOC / 5}
 Case 18-27417          Doc 218     Filed 08/29/19 Entered 08/29/19 11:10:55            Desc Main
                                    Document      Page 12 of 13




    AA.              Principal Purpose of Plan. The Plan’s principal purpose is not to avoid

         taxes or to avoid the application of § 5 of the Securities Act of 1933 (15 U.S.C. §

         77e). Therefore, the Plan satisfies the requirements of § 1129(d).

    BB.              Small Business Case. This is a small business case. The Court

         extended the last day for the Debtor to confirm a plan to October 31, 2019,

         (“Order Extending Exclusivity Periods Under 11 U.S.C. § 1121(c) and (e) and

         § 1129(e)” Docket No. 169). Section 1129(e) is satisfied, as the Court will enter

         an Order Confirming the Plan on or before October 31, 2019.

                     The Court announced other findings of fact and conclusions of law on

the record at the Confirmation Hearing, which findings and conclusions are incorporated

herein by reference.

                     In summary, the Plan complies with, and the Debtor has satisfied, all

applicable confirmation requirements, and the Plan will be confirmed by entry of the

separate Confirmation Order.

      ------------------------------------- END OF DOCUMENT -------------------------------------




{00450815.DOC / 5}
 Case 18-27417           Doc 218     Filed 08/29/19 Entered 08/29/19 11:10:55       Desc Main
                                     Document      Page 13 of 13




                            DESIGNATION OF PARTIES TO BE SERVED

     Service of the foregoing FINDINGS AND CONCLUSIONS REGARDING
DEBTOR’S PLAN OF REORGANIZATION shall be made to the parties and in the
manner designated below:

By Electronic Service: I certify that the parties of record in this case as identified
below, are registered CM/ECF users, and will be served notice of entry of the foregoing
Order through the CM/ECF System:

    •    Joseph Alisa jalisa@grsm.com
    •    Doyle S. Byers DSByers@hollandhart.com, BKNoble@hollandhart.com
    •    Deborah Rae Chandler dchandler@aklawfirm.com
    •    Michael F. Duggan mduggan@moodklaw.com
    •    Steven R. Fox srfox@foxlaw.com
    •    M. Darin Hammond dhammond@smithknowles.com,
         astevenson@smithknowles.com
    •    Peter J. Kuhn tr Peter.J.Kuhn@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov
    •    Lesley Lueke ecfutb@aldridgepite.com, llueke@ecf.inforuptcy.com
    •    Blake D. Miller bmiller@aklawfirm.com,
         millermobile@gmail.com;miller.blaked@gmail.com
    •    Mark A. Nickel mnickel@grsm.com, kdavison@grsm.com;cwatters@grsm.com
    •    Sherilyn A. Olsen solsen@hollandhart.com,
         intaketeam@hollandhart.com;cfries@hollandhart.com
    •    Jeffrey L. Trousdale jtrousdale@cohnekinghorn.com,
         mparks@cohnekinghorn.com
    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •    Tyler S. Wirick ecfutb@aldridgepite.com, TWirick@ecf.courtdrive.com
    •    W. Sloan Youkstetter e-mail not provided


By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF
system, the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

                     None

                     If there are additional parties list the names and addresses of the
                     additional parties.

                    All parties on the Court’s official case matrix.



                                                        /s/ Jeffrey Trousdale



{00450815.DOC / 5}
